Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 03/17/2020.
Claims 22-38 are currently pending.
Claims 22-38 are rejected.
Claims 22, 29 and 38 are independent claims.

Claim Objection
5. 	Claims 23-28 and 30-31 are objected to because of the following informalities:  “A method” should be “The method”.  Appropriate corrections are required.
6. 	Claims 33-38 are objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Youn Hyoung Heo et al. (US 2015/0117183 A1), hereinafter Heo, in view of Qualcomm Incorporated :"RRC INACTIVE with MR DC", 3GPP TSG-RAN WG3 Meeting #97, R3-172739, Agenda Item: 10.6,  August 21-25, 2017, 6 pages. Cited in IDS filed on 03/17/2020, hereinafter Qualcomm.
For claim 22, Heo teaches a method comprising, at a user equipment operating in connection with a first radio access technology network and a second radio access technology network (Heo, Fig. 3A and paragraph 14 teach a Wireless Network with a UE operating in a dual connectivity mode in accordance with some embodiments.  In an example, a Wireless Network may operate as a 3rd Generation Partnership Project (3GPP) long term evolution (LTE) or LTE-advanced network.): 
determining that communication using a second radio access technology is to be suspended (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB.); 
in response to the determining, suspending communication using the second radio access technology (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB.), 
wherein the user equipment is operating using dual connectivity (Heo, Fig. 3A and paragraph 14 teach a Wireless Network with a UE operating in a dual connectivity mode in accordance with some embodiments.), and 
wherein the first access technology network is associated with a Primary Cell (PCell)and the second access technology network is associated with a Secondary Cell (SCell) (Heo, Fig. 3A and paragraph 39 teach the subject matter of Example 1 can optionally include wherein the first eNB is a Master eNB (MeNB) and the second eNB is a Secondary eNB (SeNB), and wherein the MeNB is associated with a Primary Cell (PCell) and the SeNB is associated with a Secondary Cell (SCell).)
	Qualcomm further teaches storing a configuration relating to the second radio access technology such that communication using the second radio access technology can be reactivated via at least one of the first radio access technology network and the second radio access technology network (Qualcomm, Fig. 4 teaches US is RRC_inactive with SCG kept. And page 3 lines 1-2 teaches in this solution, the SCG configuration is kept in the network side and UE side when UE is sent to RRC_INACTIVE states. When UE access its connection in the anchor node, the ; wherein the first access technology network comprises master cell groups and the second access technology network comprises secondary cell groups (Qualcomm, Fig. 5 and page 3 teach MCG and SCG.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Heo with storing a configuration relating to the second radio access technology such that communication using the second radio access technology can be reactivated via at least one of the first radio access technology network and the second radio access technology network; wherein the first access technology network comprises master cell groups and the second access technology network comprises secondary cell groups taught in Qualcomm thereby significantly decrease the Xn/X2 and NG signaling cost [Qualcomm: page 3].
For claim 23, Heo and Qualcomm further teach a method according to claim 22, wherein the determining comprises receiving an indication from the first radio access technology network or the second radio access technology network to suspend communication using the second radio access technology and store a configuration relating to the second radio access technology (Qualcomm, Fig. 4 teaches US is RRC_inactive with SCG kept. And page 3 lines 1-2 teaches in this solution, the SCG configuration is kept in the network side and UE side when UE is sent to RRC_INACTIVE states. When UE access its connection in the anchor node, the 
For claim 24, Heo and Qualcomm further teach a method according to claim 22, comprising changing the configuration relating to the second radio access technology based on at least one event (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB.).
For claim 25, Heo and Qualcomm further teach a method according to claim 24, comprising receiving information from the first radio access technology network or the second radio access technology network, said information comprising an indication to change how the configuration relating to the second radio access technology changes based on the at least one event (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB. See also Qualcomm pages 1-6.).
For claim 26, Heo and Qualcomm further teach a method according to claim 22, comprising:  3Docket No. NC102886-US-PCT Customer No. 73658 reactivating communication using the second radio access technology based on detecting at least one event (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB.).
For claim 27, Heo and Qualcomm further teach a method according to claim 22, comprising: receiving an indication from at least one of the first radio access technology network and the second radio access technology network to reactivate communication using the second radio access technology; and reactivating communication using the second radio access technology in response to the received indication (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB.). Qualcomm, Fig. 4 teaches US is RRC_inactive with SCG kept. And page 3 lines 1-2 teaches in this solution, the SCG configuration is kept in the network side and UE side when UE is sent to RRC_INACTIVE states. When UE access its connection in the anchor node, the SCG/SCG split bearer can be resumed with a single Xn/X2 message which significantly decrease the Xn/X2 and NG signaling cost.).
For claim 28, Heo and Qualcomm further teach a method according to claim 22, wherein reactivating communication using the second radio access technology comprises performing a random access procedure with an access point of the second radio access technology network (Heo, Fig. 3A, Paragraph 48 teach the subject matter of one or any combination of Examples 1-10 can optionally include wherein the MeNB is further arranged to receive an indication of a random access problem from the UE. Qualcomm, Fig. 4 teaches US is RRC_inactive with SCG kept. And page 3 lines 1-2 teaches in this solution, the SCG configuration is kept in the network side and UE side when UE is sent to RRC_INACTIVE states. When UE access its connection in the anchor node, the SCG/SCG split bearer can be resumed with a single Xn/X2 message which significantly decrease the Xn/X2 and NG signaling cost.).
For claim 29, Heo teaches a method comprising, at a node of a first radio access technology network or a second radio access technology network (Heo, Fig. 3A and paragraph 14 teach a Wireless Network with a UE operating in a dual connectivity mode in accordance with some embodiments.  In an example, a Wireless Network may operate as a 3rd Generation Partnership Project (3GPP) long term evolution (LTE) or LTE-advanced network.): 
determining that communication using a second radio access technology at a user equipment operating in connection with the first radio access technology network and the second radio access technology network is to be suspended (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the ; 
in response to the determining, providing an indication to the user equipment to suspend communication using the second radio access technology (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB.), 
wherein the user equipment is operating using dual connectivity (Heo, Fig. 3A and paragraph 14 teach a Wireless Network with a UE operating in a dual connectivity mode in accordance with some embodiments.), and 
 	wherein the first access technology network is associated with a Primary Cell (PCell)and the second access technology network is associated with a Secondary Cell (SCell) (Heo, Fig. 3A and paragraph 39 teach the subject matter of Example 1 can optionally include wherein the first eNB is a Master eNB (MeNB) and the second eNB is a Secondary eNB (SeNB), and wherein the MeNB is associated with a Primary Cell (PCell) and the SeNB is associated with a Secondary Cell (SCell).)
	Qualcomm further teaches storing a configuration relating to the second radio access technology such that communication using the second radio access technology can be reactivated via at least one of the first radio access technology network and the second radio access technology network (Qualcomm, Fig. 4 teaches US is RRC_inactive with SCG kept. And page 3 lines 1-2 teaches in this ; wherein the first access technology network comprises master cell groups and the second access technology network comprises secondary cell groups (Qualcomm, Fig. 5 and page 3 teach MCG and SCG.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Heo with storing a configuration relating to the second radio access technology such that communication using the second radio access technology can be reactivated via at least one of the first radio access technology network and the second radio access technology network; wherein the first access technology network comprises master cell groups and the second access technology network comprises secondary cell groups taught in Qualcomm thereby significantly decrease the Xn/X2 and NG signaling cost [Qualcomm: page 3].
For claim 30, Heo and Qualcomm further teach a method according to claim 29, comprising providing information to the user equipment, said information comprising an indication to change how the configuration relating to the second radio access technology changes based on at least one event (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state 
For claim 31, Heo and Qualcomm further teach (New) a method according to claim 28, comprising: providing an indication to the user equipment to reactivate communication using the second radio access technology (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB. Qualcomm, Fig. 4 teaches US is RRC_inactive with SCG kept. And page 3 lines 1-2 teaches in this solution, the SCG configuration is kept in the network side and UE side when UE is sent to RRC_INACTIVE states. When UE access its connection in the anchor node, the SCG/SCG split bearer can be resumed with a single Xn/X2 message which significantly decrease the Xn/X2 and NG signaling cost.).
For claim 32, Heo teaches an apparatus (Heo, Fig. 5.) comprising: 
at least one processor and at least one memory including a computer program code (Heo, Fig. 5 items 514, 516.), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
at a user equipment operating in connection with a first radio access technology network and a second radio access technology network (Heo, Fig. 3A : 
determine that communication using a second radio access technology is to be suspended (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB.); 
in response to the determining, suspending communication using the second radio access technology (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB.), 
wherein the user equipment is operating using dual connectivity (Heo, Fig. 3A and paragraph 14 teach a Wireless Network with a UE operating in a dual connectivity mode in accordance with some embodiments.), and 
wherein the first access technology network is associated with a Primary Cell (PCell)and the second access technology network is associated with a Secondary Cell (SCell) (Heo, Fig. 3A and paragraph 39 teach the subject matter of Example 1 can optionally include wherein the first eNB is a Master eNB (MeNB) and the second eNB is a Secondary eNB (SeNB), and wherein the MeNB is associated with a Primary Cell (PCell) and the SeNB is associated with a Secondary Cell (SCell).)
	Qualcomm further teaches storing a configuration relating to the second radio access technology such that communication using the second radio access technology can be reactivated via at least one of the first radio access technology network and the second radio access technology network (Qualcomm, Fig. 4 teaches US is RRC_inactive with SCG kept. And page 3 lines 1-2 teaches in this solution, the SCG configuration is kept in the network side and UE side when UE is sent to RRC_INACTIVE states. When UE access its connection in the anchor node, the SCG/SCG split bearer can be resumed with a single Xn/X2 message which significantly decrease the Xn/X2 and NG signaling cost.); wherein the first access technology network comprises master cell groups and the second access technology network comprises secondary cell groups (Qualcomm, Fig. 5 and page 3 teach MCG and SCG.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Heo with storing a configuration relating to the second radio access technology such that communication using the second radio access technology can be reactivated via at least one of the first radio access technology network and the second radio access technology network; 
For claim 33, Heo and Qualcomm further teach an apparatus according to claim 32, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: receive an indication from the first radio access technology network or the second radio access technology network to suspend communication using the second radio access technology and store a configuration relating to the second radio access technology (Qualcomm, Fig. 4 teaches US is RRC_inactive with SCG kept. And page 3 lines 1-2 teaches in this solution, the SCG configuration is kept in the network side and UE side when UE is sent to RRC_INACTIVE states. When UE access its connection in the anchor node, the SCG/SCG split bearer can be resumed with a single Xn/X2 message which significantly decrease the Xn/X2 and NG signaling cost.).
For claim 34, Heo and Qualcomm further teach an apparatus according to claim 32, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:  5Docket No. NC102886-US-PCT Customer No. 73658 change the configuration relating to the second radio access technology based on at least one event (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the 
For claim 35, Heo and Qualcomm further teach an apparatus according to claim 34, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: receive information from the first radio access technology network or the second radio access technology network, said information comprising an indication to change how the configuration relating to the second radio access technology changes based on the at least one event (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB. See also Qualcomm pages 1-6.).
For claim 36, Heo and Qualcomm further teach an apparatus according to claim 32, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: reactivate communication using the second radio access technology based on detecting at least one event (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the 
For claim 37, Heo and Qualcomm further teach an apparatus according to claim 32, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: receive an indication from at least one of the first radio access technology network and the second radio access technology network to reactivate communication using the second radio access technology; and reactivate communication using the second radio access technology in response to the received indication (Heo, Fig. 3A and paragraph 38 teach the first eNB connected to a User Equipment (UE), the eNB comprising: hardware processing circuitry arranged to: receive, from the UE, an indication of a Radio Link Failure at a second eNB, the UE in a dual connectivity state with the first eNB and the second eNB, communicate to the second eNB a command to suspend at least one radio bearer used by the second eNB.). Qualcomm, Fig. 4 teaches US is RRC_inactive with SCG kept. And page 3 lines 1-2 teaches in this solution, the SCG configuration is kept in the network side and UE side when UE is sent to RRC_INACTIVE states. When UE access its connection in the anchor node, the SCG/SCG split bearer can be resumed with a single Xn/X2 message which significantly decrease the Xn/X2 and NG signaling cost.).
For claim 38, Heo and Qualcomm further teach an apparatus according to claim 32, wherein the communication is reactivated by performing a random access procedure with an access point of the second network (Heo, Fig. 3A, Paragraph 48 teach the subject matter of one or any combination of Examples 1-10 can optionally 

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILL W LIN/Primary Examiner, Art Unit 2412